Exhibit 10.3


                                    
Date=Grant Date                                


TO:        Participant Name


FROM:    


SUBJECT:    2019 Restricted Stock Unit Award


You have been selected to receive a restricted stock unit award. This award is
subject to the terms and conditions of The Williams Companies, Inc. 2007
Incentive Plan, as amended and restated from time to time, and, the 2019
Restricted Stock Unit Agreement (the “Agreement”).


This award is granted to you in recognition of your role as an employee whose
responsibilities and performance are critical to the attainment of long-term
goals. This award and similar awards are made on a selective basis and are,
therefore, to be kept confidential.


Subject to all of the terms of the Agreement, you will become entitled to
payment of this award if you are an active employee of the Company on the third
anniversary of the grant date.


If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-544-9354.


        


1



--------------------------------------------------------------------------------




2019 RESTRICTED STOCK UNIT AGREEMENT




THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), which contains the
terms and conditions for the Restricted Stock Units (“Restricted Stock Units” or
“RSUs”) referred to in the 2019 Restricted Stock Unit Award Letter delivered in
hard copy or electronically to Participant (“2019 Award Letter”), is by and
between THE WILLIAMS COMPANIES, INC., a Delaware corporation (the “Company”) and
the individual identified on the last page hereof (the “Participant”).


1.    Grant of RSUs. Subject to the terms and conditions of The Williams
Companies, Inc. 2007 Incentive Plan, as amended and restated from time to time
(the “Plan”), this Agreement and the 2019 Award Letter, the Company hereby
grants an award (the “Award”) to the Participant of Quantity Granted RSUs
effective Grant Date (the “Effective Date”). The Award gives the Participant the
opportunity to earn the right to receive the number of shares of the Common
Stock of the Company equal to the number of RSUs shown in the prior sentence,
subject to adjustment under the terms of this Agreement. These shares are
referred to in this Agreement as the “Shares.” Until the Participant both
becomes vested in the RSUs under the terms of Paragraph 4 and is paid such
Shares under the terms of Paragraph 5, the Participant shall have no rights as a
stockholder of the Company with respect to the Shares; provided, however, that
the Participant shall have the right to earn Dividend Equivalents with respect
to the RSUs awarded under this Agreement in accordance with Subparagraph 4(i)
below.


2.    Incorporation of Plan and Acceptance of Documents. The Plan is hereby
incorporated herein by reference, and all capitalized terms used herein which
are not defined in this Agreement shall have the respective meanings set forth
in the Plan. By accepting this Award, the Participant acknowledges that he or
she has received a copy of, or has online access to, the Plan and hereby
automatically accepts the RSUs subject to all the terms and provisions of the
Plan and this Agreement. The Participant hereby further agrees that he or she
has received a copy of, or has online access to, the Plan prospectus, as updated
from time to time, and hereby acknowledges his or her automatic acceptance and
receipt of such prospectus electronically.


3.    Committee Decisions and Interpretations. The Participant hereby agrees to
accept as binding, conclusive and final all actions, decisions and/or
interpretations of the Committee, its delegates, or agents, upon any questions
or other matters arising under the Plan or this Agreement.


4.    Vesting; Legally Binding Rights.


(a)    Notwithstanding any other provision of this Agreement, (i) a Participant
shall not be entitled to any payment of Shares under this Agreement unless and
until such Participant obtains a legally binding right to such Shares and
satisfies applicable vesting conditions for such payment and (ii) a Participant
shall not be entitled to payment of any Dividend Equivalents unless and until
such Participant obtains a legally binding right to, and satisfies applicable
vesting conditions for payment of, the underlying Shares on which such Dividend
Equivalents are payable.


(b)    Except as otherwise provided in Subparagraphs 4(c) – 4(h) below, the
Participant shall vest in all Shares on the third anniversary of the Effective
Date (the “Maturity Date”), but only if the Participant remains an active
employee of the Company or any of its Affiliates through the Maturity Date.


(c)    If a Participant dies prior to the Maturity Date while an active employee
of the Company or any of its Affiliates, the Participant shall vest in all
Shares at the time of such death.


(d)    If a Participant becomes Disabled (as defined below) prior to the
Maturity Date while an active employee of the Company or any of its Affiliates,
the Participant shall vest in all Shares at the time the Participant becomes
Disabled. For purposes of this Subparagraph 4(d), the Participant shall be
considered Disabled if he or she (A) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (B) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to


2



--------------------------------------------------------------------------------




last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.
Notwithstanding the forgoing, all determinations of whether a Participant is
Disabled shall be made in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the guidance thereunder.
  
(e)    If the Participant qualifies for Retirement (as defined in (i) below)
with the Company or any of its Affiliates prior to the Maturity Date, at the
time of such Participant’s Retirement, the Participant shall vest in a pro rata
number of the Shares as determined in accordance with this Subparagraph 4(e).
The pro rata number referred to above shall be determined by multiplying the
number of Shares subject to the Award by a fraction, the numerator of which is
the number of full and partial months in the period that begins the month
following the month that contains the Effective Date and ends on (and includes)
the date of the Participant’s Retirement, and the denominator of which is the
total number of full and partial months in the period that begins the month
following the month that contains the Effective Date and ends on (and includes)
the Maturity Date.


Notwithstanding the preceding paragraph, if the Participant qualifies for
Retirement with the Company or any of its Affiliates prior to the Maturity Date
and (i) such Retirement occurs at least 6 months after the Effective Date, (ii)
the Participant has attained age sixty (60) at the time of such Retirement, and
(iii) the Participant has at the time of the Retirement at least 10 years of
service as an active employee of the Company and its Affiliates as determined
based on the Participant’s company seniority date, then the Participant will
vest in all of the Shares.


(i)For purposes of this Subparagraph 4(e), a Participant “qualifies for
Retirement” only if such Participant experiences a Separation from Service (as
defined in (ii) below) after attaining age fifty-five (55) and completing at
least three (3) years of service with the Company or any of its Affiliates.


(ii)As used in this Agreement, “Separation from Service” means a Participant’s
termination or deemed termination from employment with the Company and its
Affiliates. For purposes of determining whether a Separation from Service has
occurred, the employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months, or if longer, so
long as the Participant retains a right to reemployment with his or her employer
under an applicable statute or by contract. For this purpose, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for his or her
employer. If the period of leave exceeds six (6) months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship will be deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
if a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, and such impairment
causes the Participant to be unable to perform the duties of the Participant’s
position of employment or any substantially similar position of employment, a
twenty-nine (29) month period of absence shall be substituted for such six (6)
month period. For purposes of this Agreement, a Separation from Service occurs
at the date as of which the facts and circumstances indicate either that, after
such date: (A) the Participant and the Company reasonably anticipate the
Participant will perform no further services for the Company and its Affiliates
(whether as an employee or an independent contractor) or (B) that the level of
bona fide services the Participant will perform for the Company and its
Affiliates (whether as an employee or independent contractor) will permanently
decrease to no more than twenty (20%) of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period or, if the
Participant has been providing services to the Company and its Affiliates for
less than thirty-six (36) months, the full period over which the Participant has
rendered services, whether as an employee or independent contractor. The
determination of whether a Separation from Service has occurred shall be
governed by the provisions of Treasury Regulation § 1.409A-1, as amended, taking
into account the objective facts and circumstances with respect to the level of
bona fide services performed by the Participant after a certain date.


3



--------------------------------------------------------------------------------






(f)    If the Participant experiences a Separation from Service prior to the
Maturity Date within two years following a Change in Control (as defined in (i)
below), either voluntarily for Good Reason or involuntarily (other than due to
Cause), the Participant shall vest in all of the Shares upon such Separation
from Service.


(i)For the purposes of this Agreement, a “Change in Control” means, unless
otherwise defined in an individual employment, change in control or other
severance agreement, the occurrence of any of the following events:


(A)    A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not approved by a majority
of the members constituting the Board prior to the date of the appointment or
election; or


(B)    any Person becomes a “Beneficial Owner” (such term for purposes of this
definition being as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (B), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a subsidiary of the Company (a
“Subsidiary”), (y) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(C) below); or


(C)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another entity (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (1) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding shares of common stock of the Company (“Company Common Stock”)
and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (2) no Person (other than (x)
the Company or any Subsidiary of the Company, (y) the Surviving Entity or its
ultimate parent, or (z) any employee benefit plan (or related trust) sponsored
or maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 30% or more of the Company Voting Securities, and (3) at least a
majority of the members of the board of directors or similar governing body of
the Surviving Entity were members of the Incumbent Board at the time of the
execution of the initial agreement, or at the time of the action of the Board,
providing for such Reorganization, Sale or Acquisition (any Reorganization, Sale
or Acquisition which satisfies all of the criteria specified in (1), (2) and (3)
above shall be deemed to be a “Non-Qualifying Transaction”); or


(D)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


4



--------------------------------------------------------------------------------






(ii) “Incumbent Board” means, unless otherwise defined in an individual
employment, change in control or other severance agreement, individuals who, as
of the Effective Date, constitute the Board and any other individual who becomes
a director of the Company after that date and whose election or appointment by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board.


(iii)“Person” means, unless otherwise defined in an individual employment,
change in control or other severance agreement, a Person as defined in Section
3(a)(9) of the Securities Exchange Act of 1934 (the “1934 Act”) and as used in
this Subparagraph (f) and 14(d)(2) of the 1934 Act.


(g)    If the Participant experiences an involuntary Separation from Service
prior to the Maturity Date and the Participant either receives cash severance
benefits under a severance pay plan or program maintained by the Company or
receives benefits under a separation agreement with the Company, the Participant
shall vest in all Shares upon such Separation from Service.


(h)    If the Participant experiences an involuntary Separation from Service
prior to the Maturity Date due to a sale of a business or the outsourcing of any
portion of a business, the Participant shall vest in all Shares upon such
Separation from Service, but only if the Company or any of its Affiliates failed
to make an offer of comparable employment, as defined by a severance pay plan or
program maintained by the Company, to the Participant. For purposes of this
Subparagraph 4(h), a Termination of Affiliation shall constitute an involuntary
Separation from Service.


(i)If the Participant becomes entitled to payment of any Shares under this
Agreement, the Participant shall also be entitled to receipt of Dividend
Equivalents with respect to such Shares in an amount equal to the amount of
dividends, if any, that would have been payable on such Shares if such Shares
had been issued and outstanding from the date of this Agreement through the
payment date of the Shares. Dividend Equivalents shall remain assets of the
Company until paid hereunder and may, in the discretion of the Committee be paid
in either cash or Shares. If Dividend Equivalents are paid in Shares, the number
of Shares so payable will equal the total amount of Dividend Equivalents
payable, if any, divided by the Fair Market Value of a Share on the payment
date. No fractional Shares shall be issued.


5.    Payment of Shares and Dividend Equivalents.


(a)    The payment date for all Shares in which a Participant becomes vested
pursuant to Subparagraph 4(b) above, and Dividend Equivalents in which the
Participant becomes vested pursuant to Subparagraph 4(i), shall be the Maturity
Date.


(b)     The payment date for all Shares in which a Participant becomes vested
pursuant to Subparagraphs 4(c) and 4(d) above, and Dividend Equivalents in which
the Participant becomes vested pursuant to Subparagraph 4(i), shall be no more
than thirty (30) days after the date the Participant dies or becomes Disabled,
as applicable. If such 30-day period spans two calendar years, then payment will
be made in the later calendar year.


(c)    The payment date for all Shares in which the Participant becomes vested
pursuant to Subparagraphs 4(e), 4(f), 4(g) and 4(h) above, and Dividend
Equivalents in which the Participant becomes vested pursuant to Subparagraph
4(i), shall be no more than sixty (60) days following such Participant’s
Separation from Service, unless otherwise provided in Subparagraph 5(e) below.
If such 60-day period spans two calendar years, then payment will be made in the
later calendar year.




(d)    Upon conversion of RSUs into Shares under this Agreement, such RSUs shall
be cancelled. Shares that become payable under this Agreement and will be paid
by the Company by the delivery to the Participant, or the Participant’s
beneficiary or legal representative, of one or more certificates (or other
indicia of ownership) representing shares of Williams Common Stock equal in
number to the number of Shares otherwise payable


5



--------------------------------------------------------------------------------




under this Agreement less the number of Shares having a Fair Market Value, as of
the date the withholding tax obligation arises, equal to the minimum statutory
withholding requirements. Notwithstanding the foregoing, to the extent permitted
by Section 409A of the Code and the guidance issued by the Internal Revenue
Service thereunder, if federal employment taxes become due upon the
Participant’s becoming entitled to payment of Shares, the number of Shares
necessary to cover minimum statutory withholding requirements may, in the
discretion of the Company, be used to satisfy such requirements upon such
entitlement.


(e)    If the Participant was a “key employee” within the meaning of Section
409A(a)(B)(i) of the Code immediately prior to his or her Separation from
Service, and such Participant vested in such Shares under Subparagraphs 4(e),
(4)(f), 4(g) or 4(h) above, payment shall not be made sooner than six (6) months
following the date such Participant experienced a Separation from Service. “Key
employee” means an employee designated on an annual basis by the Company as of
December 31 (the “Key Employee Designation Date”) as an employee meeting the
requirements of Section 416(i) of Code utilizing the definition of compensation
under Treasury Regulation § 1.415(c)-2(d)(2). A Participant designated as a “key
employee” shall be a “key employee” for the entire twelve (12) month period
beginning on April 1 following the Key Employee Designation Date.


6.    Other Provisions.


(a)    The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.


(b)    The Participant agrees and understands that, subject to the limit
expressed in clause (iii) of the following sentence, upon payment of Shares and
Dividend Equivalents under this Agreement, stock certificates (or other indicia
of ownership) issued may be held as collateral for monies he/she owes to Company
or any of its Affiliates, including but not limited to personal loan(s), Company
credit card debt, relocation repayment obligations or benefits from any plan
that provides for pre-paid educational assistance. In addition, the Company may
accelerate the time or schedule of a payment of vested Shares and Dividend
Equivalents, and/or deduct from any payment of Shares and Dividend Equivalents
to the Participant under this Agreement, or to his or her beneficiaries in the
case of the Participant’s death, that number of Shares and Dividend Equivalents
having a Fair Market Value at the date of such deduction to the amount of such
debt as satisfaction of any such debt, provided that (i) such debt is incurred
in the ordinary course of the employment relationship between the Company or any
of its Affiliates and the Participant, (ii) the aggregate amount of any such
debt-related collateral held or deduction made in any taxable year of the
Company with respect to the Participant does not exceed $5,000, and (iii) the
deduction of Shares and Dividend Equivalents is made at the same time and in the
same amount as the debt otherwise would have been due and collected from the
Participant.


(c)    Except as provided in Subparagraphs 4(c) through 4(h) above, in the event
that the Participant experiences a Separation from Service prior to the
Participant’s becoming vested in the Shares under this Agreement, RSUs subject
to this Agreement and any right to Shares and Dividend Equivalents issuable
hereunder shall be forfeited.


(d)    The Participant acknowledges that this Award and similar awards are made
on a selective basis and are, therefore, to be kept confidential.


(e)    RSUs, Shares and Dividend Equivalents and the Participant’s interest in
RSUs and Shares and Dividend Equivalents may not be sold, assigned, transferred,
pledged or otherwise disposed of or encumbered at any time prior to both (i) the
Participant’s becoming vested in such Shares and (ii) payment of such Shares and
Dividend Equivalents under this Agreement.




6



--------------------------------------------------------------------------------




(f)    If the Participant at any time forfeits any or all of the RSUs pursuant
to this Agreement, the Participant agrees that all of the Participant’s rights
to and interest in such RSUs and in Shares and Dividend Equivalents payable
thereon, if any, issuable hereunder shall terminate upon forfeiture without
payment of consideration.


(g)    The Committee shall determine whether an event has occurred resulting in
the forfeiture of the Shares and Dividend Equivalents payable thereon in
accordance with this Agreement, and all determinations of the Committee shall be
final and conclusive.


(h)    With respect to the right to receive payment of the Shares and Dividend
Equivalents under this Agreement, nothing contained herein shall give the
Participant any rights that are greater than those of a general creditor of the
Company.


(i)    The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.


(j)    The parties to this Agreement intend that this Agreement meet the
applicable requirements of Section 409A of the Code and recognize that it may be
necessary to modify this Agreement and/or the Plan to reflect guidance under
Section 409A of the Code issued by the Internal Revenue Service. Participant
agrees that the Committee shall have sole discretion in determining (i) whether
any such modification is desirable or appropriate and (ii) the terms of any such
modification.


(k)    The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Committee, its delegates or agents.


(l)    Nothing in this Agreement or the Plan shall interfere with or limit in
any way the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time, nor confer upon the Participant the right to
continue in the employ of the Company and/or Affiliate.
(m)    The Participant hereby acknowledges that nothing in this Agreement shall
be construed as requiring the Committee to allow a Domestic Relations Order with
respect to this Award.
7.    Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices shall become effective upon their receipt by the Company if
delivered in the foregoing manner. To direct the sale of any Shares issued under
this Agreement, contact Fidelity at http://netbenefits.fidelity.com or by
telephone at 800-544-9354.


8.    Tax Consultation. You understand you will incur tax consequences as a
result of acquisition or disposition of the Shares and Dividend Equivalents. You
agree to consult with any tax consultants you think advisable in connection with
the acquisition of the Shares and Dividend Equivalents and acknowledge that you
are not relying, and will not rely, on the Company for any tax advice.






THE WILLIAMS COMPANIES, INC.




    


Participant: Participant Name
SSN: Participant ID




7

